                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

BRAINARD E. BIVENS                                                           PLAINTIFF

v.                         CASE NO. 5:18-CV-00244 BSM

RICHARD TURNER, Jefferson
County DHS Administration, et al.                                        DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 6th day of February 2020.


                                                  UNITED STATES DISTRICT JUDGE
